—Judgment, Supreme Court, Bronx County (Patricia Williams, J.), rendered April 5, 1999, convicting defendant, after a jury trial, of assault in the first and second degrees, criminal possession of a weapon in the second and third degrees and reckless endangerment in the first degree, and sentencing him to an aggregate term of 15 years, unanimously reversed, on the law, and the matter remanded for a new trial.
As correctly conceded by the People, the judgment of conviction must be reversed and a new trial ordered since the court did not obtain defendant’s written consent before replacing a deliberating juror {see, CPL 270.35). Concur — Andrias, J. P., Wallach, Lerner, Saxe and Friedman, JJ.